Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on September 22, 2008 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Ohio FirstEnergy Corp. 34-1843785 (State or other jurisdiction of (Exact name of registrant as (I.R.S. Employer incorporation or organization) specified in its charter) Identification Number) 76 South Main Street Akron, Ohio 44308 (330) 384-5620 (Address, including zip code, and telephone number, including area code, of registrants principal executive offices) Ohio Ohio Edison Company 34-0437786 Ohio The Cleveland Electric Illuminating Company 34-0150020 Ohio The Toledo Edison Company 34-4375005 New Jersey Jersey Central Power & Light Company 21-0485010 Pennsylvania Metropolitan Edison Company 23-0870160 Pennsylvania Pennsylvania Electric Company 25-0718085 (State or other jurisdiction of (Exact name of registrant as (I.R.S. Employer incorporation or organization) specified in its charter) Identification Number) c/o FirstEnergy Corp. 76 South Main Street Akron, Ohio 44308 (330) 384-5620 (Address, including zip code, and telephone number, including area code, of registrants principal executive offices) Rhonda S. Ferguson Corporate Secretary FirstEnergy Corp. 76 South Main Street Akron, Ohio 44308 (330) 384-5620 (Name, address, including zip code, and telephone number, including area code, of agent for service of process) With a copy to: Lucas F. Torres, Esq. Akin Gump Strauss Hauer & Feld LLP 590 Madison Ave New York, NY 10022 (212) 872-1000 Approximate date of commencement of proposed sale to the public: From time to time after the effective date of this registration statement, as determined by market conditions and other factors. If the only securities being registered on this form are being offered pursuant to dividend or interest reinvestment plans, please check the following box. o If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. x If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. x If this form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act of 1934, as amended. (Check one): Large accelerated filer x Accelerated filer o Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Amount to be registered ; Title of each class of Proposed maximum offering price per unit ; Amount of securities to be registered Proposed maximum aggregate offering price registration fee FirstEnergy Corp. (FirstEnergy) Common Stock Preferred Stock Debt Securities Warrants Share Purchase Contracts Share Purchase Units Ohio Edison Company (OE) Debt Securities The Cleveland Electric Illuminating Company (CEI) Debt Securities The Toledo Edison Company (TE) Debt Securities Jersey Central Power & Light Company (JCP&L) Debt Securities Metropolitan Edison Company (Met-Ed) Debt Securities Pennsylvania Electric Company (Penelec) Debt Securities An unspecified number or amount and aggregate initial offering price of the securities of each identified class is being registered as may from time to time be offered by FirstEnergy, OE, CEI, TE, JCP&L, Met-Ed, and Penelec at unspecified prices, including an indeterminate number or amount of securities that may be issued upon exercise, settlement, exchange or conversion of securities offered hereunder. Separate consideration may or may not be received for securities that are issuable upon exercise, settlement, conversion or exchange of other securities. In accordance with Rules 456(b) and 457(r) under the Securities Act of 1933, as amended, the registrants are deferring payment of all of the registration fee, except for $5,350 that OE and FirstEnergy are entitled to offset pursuant to Rule 457(p) for fees paid with respect to unsold securities having an aggregate initial offering price of $50,000,000 registered pursuant to Registration Statement No. 333- 133117 filed by OE on April 7, 2006.
